Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anna Kinney on 06/09/2022.
The application has been amended as follows: 

1. (Currently Amended) A stand for holding and dispensing rolls of craft materials comprising:
a substantially planar base comprising a front, a rear, a first side, a second side, an upper surface, and a lower surface, wherein the substantially planar base is configured to rest upon a support surface;
a first arm attached to the first side of the substantially planar base and perpendicular thereto, the first arm having a length, a width, at least one first dowel groove defined therein, and a first base assembly groove defined therein, wherein the first base assembly groove extends along a substantial portion of the width of the first arm and the first side of the base is in the first base assembly groove;
a second arm attached to the second side of the substantially planar base and perpendicular thereto, the second arm having a length, a width, at least one second dowel groove defined therein, and a second base assembly groove defined therein, wherein the second base assembly groove extends along a substantial portion of the width of the second arm and the second side of the base is in the second base assembly groove; and
a ruler attached to the first arm and the second arm such that the ruler is substantially parallel to the front of the substantially planar base; wherein the first arm is spaced apart from the second arm; the at least one first dowel groove aligns with the at least one second dowel groove; and a gap is defined between the front of the substantially planar base and the ruler.

Cancel claim 5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/           Examiner, Art Unit 3631